DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claim 9 is objected to because of the following informalities:  lines 1 & 2 - examiner suggests amending ‘capable of configured to be capable of’ to either --capable of-- or --configured to be capable of--, or the like.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the elongated shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the organ" in line 3.  Although positive recitation for ‘an organ’ appears in claim 1 which is incorporated in claim 14, in light of the preamble of the method it would be more definite if the generic language ‘the organ’ from the product claim be replaced in this step recitation to match the method preamble.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tyndall (US Pub. No. 2011/0238072 A1).
Regarding claim 1, Tyndall discloses a surgical device (Figs. 1, 2, 4) for removing tissue from a body organ comprising a surgical probe 116 (Figs. 1, 2, 4) comprising a distal section 118 (Figs. 1, 2, 4) attached to said probe 116 via an articulating joint 127 (Figs. 1, 2, 4), said distal section 118 comprising a frontal cutting tool 120 (Figs. 1, 2, 4).  
Regarding claim 2, Tyndall further discloses a rotary cutting blade 134 (Figs. 1, 2, 4; paragraph [0038]) for lateral cutting.  
Regarding claim 3, Tyndall further discloses wherein the distal section 118 comprises a shield (non-window portion of 120 - Figs. 1, 2, 4) for shielding tissue within the body organ from said rotary cutting blade 134.  
Regarding claim 4, Tyndall further discloses wherein said shield (non-window portion of 120) is rotatable around and/or axially movable along a longitudinal axis of said distal section (a user can manually rotate the probe 116 which in turn would rotate element 120 around a longitudinal axis of the distal section 118).  
Regarding claim 5, Tyndall further discloses wherein the frontal cutting tool 120 covers at least a portion of a cross-section of a tip of the distal section 118 (Figs. 1, 2, 4).  
Regarding claim 6, Tyndall further discloses wherein the frontal cutting tool 120 covers the entire cross- section of the tip of the distal section 118 (closed distal end of 120 covers the entire cross-section of the distal section 118).  
Regarding claim 11, Tyndall further discloses a user-operated controller 130 (Figs. 1, 2, 4; paragraph [0037]) configured for determining an angle between the distal section 118 and the probe 116.
Regarding claim 12, Tyndall further discloses wherein said frontal cutting tool 120 is selected from a drill, a burr, a rasp, and a vibratory element (paragraph [0038] - shaver, rotary and/or oscillating blade).  
Regarding claim 13, Tyndall further discloses wherein said device includes at least two conduits 132, 164 (system shown in Fig. 7; paragraphs [0037] & [0041]) reaching to a distal end of the elongated shaft (see 35 USC 112 section above; Fig. 7 shows that the one conduit 164 extends/is positioned to face the distal end of frontal .  
Claims 1-5, 7-16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Norton et al. (US Pub. No. 2010/0100098 A1).
Regarding claim 1, Norton et al. disclose a surgical device (Figs. 1-3) for removing tissue from a body organ comprising a surgical probe 12 (Figs. 1-3) comprising a distal section (shown in Figs. 2 & 3) attached to said probe 12 via an articulating joint (flexible portion shown in Figs. 2 & 3; Fig. 1 shows the distal section having the articulating joint connecting to the proximal portion of probe 12), said distal section comprising a frontal cutting tool 50 (Figs. 2 & 3).  
Regarding claim 2, Norton et al. further disclose a rotary cutting blade 14 (Figs. 1-3; paragraphs [0038]-[0039]) for lateral cutting.  
Regarding claim 3, Norton et al. further disclose wherein the distal section comprises a shield (non-window portion of frontal cutting tool 50 - Figs. 2 & 3) for shielding tissue within the body organ from said rotary cutting blade 14.  
Regarding claim 4, Norton et al. further disclose wherein said shield (non-window portion of frontal cutting tool 50 - Figs. 2 & 3)  is rotatable around and/or axially movable along a longitudinal axis of said distal section (paragraph [0039] - element 50 can be extended and retracted together with the rotary cutting member 14 within the 
Regarding claim 5, Norton et al. further disclose wherein the frontal cutting tool 50 covers at least a portion of a cross-section of a tip of the distal section (Figs. 2 & 3).  
Regarding claim 7, Norton et al. further disclose wherein the distal section 50, 14 comprises a telescopic tip configured to assume closed retracted position and an open expanded position (paragraph [0039] - element 50 can be extended and retracted together with the rotary cutting member 14 within the lumen of the probe 12).  
Regarding claim 8, Norton et al. further disclose a push wire 18 (Figs 1-3; paragraph [0041]) configured to control the opening and closing of the telescopic tip (paragraph [0041]).  
Regarding claim 9, Norton et al. further disclose wherein the frontal cutting tool 50 is capable of being utilized when the telescopic tip is partially opened (the rotary cutting member 14 of frontal cutting tool 50 can be driven at any point of its retraction/extension since the retraction/extension aspect of the control member 18 is separate from the rotational aspect of control member 18 - paragraphs [0040]-[0041]).  
Regarding claim 10, Norton et al. further disclose wherein said distal section (shown in Figs. 2 & 3) is bendable relative to said probe 12 (proximal portion of probe is not bendable as seen in Fig. 1) such that their longitudinal axes are at an angle in the range of from 30 to 150 degrees relative to one another (angle ‘30’ shown in Fig. 3; paragraph [0042] discusses angle ranges to include between about 60 degrees and 120 degrees).  
Regarding claim 11, Norton et al. further disclose a user-operated controller 46 (bend lever - paragraph [0042] & Fig. 1) configured for determining an angle between the distal section and the probe (paragraph [0042]).  
Regarding claim 12, Norton et al. further disclose wherein said frontal cutting tool 50 is selected from a drill, a burr, a rasp, and a vibratory element (paragraphs [0038]-[0040] - rotary cutting member is considered to read on a burr).  
Regarding claim 13, Norton et al. further disclose wherein said device includes at least two conduits 62, 56 (paragraphs [0052]-[0053]) reaching to a distal end of the elongated shaft, the at least two conduits configured to at least one of: deliver fluid to the body organ; and aspirate at least one of cut tissue and fluid from the body organ (paragraphs [0052]-[0053]).  
Regarding claim 14, Norton et al. disclose a method for treating spinal stenosis in a vertebral column (paragraph [0003]) comprising: providing the surgical device of claim 1 (see claim 1 rejection above); forward-cutting tissue from the organ (see 35 USC 112 rejection section above) using the cutting tool 50 of the surgical device (paragraphs [0038]-[0039]); advancing the cutting tool 50 according to a feedback indicative of the amount of tissue removed (paragraph [0013] - tactile feedback), the advancing comprising selecting an angle between the distal section and the probe of the surgical device (using bend lever 46 - Fig. 1 & paragraph [0042]).  
Regarding claim 15, Norton et al. further disclose wherein selecting the angle is controlled by a user- operated controller 46 (bend lever - paragraph [0042]).  
Regarding claim 16, Norton et al. further disclose wherein the tissue removal is between a ligament in the spinal column and a spinal bone (paragraphs [0005] & [0022]).  
Regarding claim 19, Norton et al. further disclose wherein the feedback comprises one or any combination of light, sound, computer generated sound, vibration, x-ray imaging, human sensory perception by feeling resistance to moving the probe or by monitoring an amount of cut tissue being washed out (paragraph [0013] - tactile feedback).  
Regarding claim 20, Norton et al. further disclose upon completion of the procedure, straightening the angle between the probe and the distal section, thereby enabling the retraction of the surgical device (paragraph [0042] - ‘the degree of bending can be controlled by a user and may be varied during the use of the apparatus. The bend is reversible, and the elongated guide tube 12 can be straightened…’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tyndall (US Pub. No. 2011/0238072 A1).
Regarding claim 10, Tyndall further discloses wherein said distal section 118 is bendable relative to said probe 116 such that their longitudinal axes are at an angle i relative to one another (paragraph [0037]).  Tyndall fails to explicitly disclose wherein the angle is in the range of from 30 to 150 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bending angle fall within the range of 30 to 150 degrees, for the purpose of providing optimal cutting within the spinal column, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 17 & 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton et al. (US Pub. No. 2010/0100098 A1) in view of Schmitz et al. (US Pub. No. 2010/0331883 A1).
Regarding claims 17 & 18, Norton et al. fail to further disclose wherein the spinal stenosis is foraminal stenosis or central stenosis [claim 17]; and inserting a needle, an endoscopic tube or a trocar, through a cavity in the vertebral column and inserting the probe therethrough [claim 18].
However, Schmitz et al. teach in further detail the method of accessing a foraminal spinal stenosis using endoscopic tube or epidural needle (paragraphs [0073]-[0077]).  The use of endoscopic or epidural needle guidance for a spinal stenosis tissue removal device is well known in the art, as suggested and taught by Schmitz et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize these teachings/steps in Norton et al.’s method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 9, 2021